Citation Nr: 0724374	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a follicular based rash, tinea/eczema.  

2.  Entitlement to service connection for a jaw disorder.  

3.  Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 (skin and jaw) and 
August 2003 (liver) rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2004, the veteran had a hearing before an Acting 
Veterans Law Judge who has since left the Board.  He was 
notified of his right to have a hearing before a currently 
sitting Veterans Law Judge and requested such a Board hearing 
at the RO.  

Accordingly, the case is REMANDED for the following action:

Please schedule the veteran for a 
Travel Board hearing at the 
Philadelphia, Pennsylvania RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



